DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 08/12/2022 is acknowledged. Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim. 
Claim Interpretation

    PNG
    media_image1.png
    488
    1112
    media_image1.png
    Greyscale

During binder jetting type 3D printing, a removable support binder (“second binding agent”) is printed. The support binder is polymerized during the printing process. After printing the article, the polymerized support binder (“polymer layer”) is removed. A generic binder (“first binding agent”) is also printed at least once.
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “and or” in 2nd line which needs to be modified as “and/or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 discloses “a first binding agent, and/or a second binding agent” in 5th line of the claim. The use of “and/or” in the limitation of “first binding agent, and/or a second binding agent” which is followed by references that require the presence of “the second binding agent” make it unclear as to whether “the second binding agent” is optional or required. The term “and/or” means the second binding agent is optional, however, then the claim and later dependent claims refer to this optional limitation in a way that implies it is required.
	Note: Claims 2-13 are also rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US 20180236731 A1) in view of Lee et al. (US 2017/0326790)
As to claim 1, Natarajan (US ‘731) discloses a method for manufacturing a three-dimensional article comprising:
a. depositing a powder on a build plate to form a powder bed;
(“a powder deposition system 32 that deposit a powdered material 34 to form the layer of powder 12” [0028])
b. printing, on the powder bed, a first solution of a first binding agent at a first location on the powder bed; and/or a second solution of a second binding agent at a second location on the powder bed (“printer head 30 selectively deposits the binder solution 20 and/or the channel support agent solution 26 into the layer of powder 12 to print (e.g., selectively deposit) the binder 24 and/or the channel support agent 28, respectively, onto and into the layer 12 in a pattern that is representative of the layer of the part being printed” [0028]) 
c. exposing the printed first binding agent and/or the printed second binding agent to a stimulus to form a polymer layer (“binder precursor 25 and the channel support agent precursor 29 include monomers that may be polymerized in situ on the layer of powder 12 after deposition to form the binder 24” [0028] and “the printed layer 53 may be exposed to heat, moisture, light, or any other suitable curing method that polymerizes the binder precursors 25 in the binder solution 20 to form the binder 24 in the printed layer 53” [0039]);
d. repeating steps (a)-( c) to manufacture the remainder of the three dimensional article; (“binder jet printing a part” [Abstract]; “continue fabricating in a layer-by-layer manner until all of the layers of the entire green body part 74 have been printed” [0046]. See Fig 1-2)
e. removing a polymer layer formed by the exposure of the second binding agent to the stimulus (“removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [0055]);
wherein the first binding agent and the second binding agent are each printed at least once and (Fig 1-2 shows first binding agent and the second binding agent as element 24 and 28 printed at least once)
wherein the first location and the second location are not the same.
(Fig 1-2 shows first binding agent and the second binding agent as element 24 and 28 printed at different locations)

    PNG
    media_image2.png
    1753
    3000
    media_image2.png
    Greyscale

However, Natarajan (US ‘731) fail to disclose “the second binding agent comprises a solubilized polyetheretherketone”, as claimed in claim 1, and further, the polyetheretherketone is sulfonated or nitrated polyetheretherketone, as claimed in claim 2.
In the analogous art, Lee et al. (US ‘790) disclose a method for manufacturing a three-dimensional article, the method comprising: a. depositing a powder of first HPP on a build plate to form a powder bed; b. printing a solution comprising a second HPP dissolved in a solvent at selected locations on the powder bed; c. exposing the printed solution to a stimulus to form a polymer layer of the three-dimensional article; and d. repeating steps (a)-(c) to manufacture remainder of the three-dimensional article, wherein the second HPP comprises a polyketone wherein polyketone comprises polyetheretherketone (PEEK). (see page 14, left column, lines 4-13 and lines 18-26)
Lee et al. (US ‘790) disclose the first HPP comprises polyimides, polyketones, reduced forms of polyketones, or polyethersulfones. (see page 14, left column, lines 16-18)
Therefore, as to claim 1, Lee et al. (US ‘790) disclose the second binding agent comprises a solubilized polyetheretherketone.
As to claim 2, Lee et al. (US ‘790) teach the solubilized polyetheretherketone is sulfonated polyetheretherketone.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the method for manufacturing a three-dimensional article, as disclosed by Natarajan (US ‘731), so for the second binding agent to be comprised of a solubilized sulfonated polyetheretherketone in order for the applied binding agent to be a polymer type that can more effectively match the molecular structural features and physical properties of the manufactured articles, as suggested by Lee et al. (US ‘790).
In reference to claims 3 and 5-6, Natarajan (US ‘731) discloses the method as in claim 1. Natarajan (US ‘731) discloses the same acts and compositions as claimed and must therefore result in the claimed outcomes else an additional essential limitation would be missing from the claims that would result in the claimed outcome or property.
Therefore, as to claim 3, Natarajan (US ‘731) teaches particles bound by the second binding agent provide physical support to selected locations bound by the first binding agent. (see paragraph [0028])
As to claim 4, Natarajan (US ‘731) discloses the method as in claim 1. Natarajan (US ‘731) does not disclose wherein the first and second binding agents are applied to the powder bed simultaneously. However, from among the limited number of options (simultaneous or separate), it would be obvious to apply them simultaneously in order to increase print speed.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents are applied to the powder bed simultaneously in order to increase printing speed; combine prior art elements according to known methods to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (e.g., sequential or simultaneously).
As to claim 5, Natarajan (US ‘731) teaches stimulus comprises heating or light. (see paragraph [0025])
As to claim 6, Natarajan (US ‘731) teaches removing the second binding agent releases powder previously bound by the second binding agent. (see paragraph [0003]-[0004])
As to claim 7, Natarajan (US ‘731) discloses the method as in claim 1, wherein the removing the second binding agent comprises exposing the second agent to a removal stimulus (“curable formulations may be solvent soluble or solvent degradable polymers”).
As to claim 8, Natarajan (US ‘731) teaches the removal stimulus is a solvent. (see paragraph [0037])
As to claim 9, Natarajan (US ‘731) teach the solvent is an aqueous and/or alcohol solvent. (see paragraph [0037])
As to claim 10, Natarajan (US ‘731) disclose the powder is selected from the group consisting of polymers, ceramics, and metals. (see paragraph [0025-0026])
As to claim 11, Natarajan (US ‘731) teach the first binding agent is selected from the group consisting of polymers. (see paragraph [0025])
As to claim 12, Natarajan (US ‘731) disclose the first and second binding agents are the same. (see paragraph [0025-0026])
As to claim 13, Natarajan (US ‘731) teach the first binding agent is heated to a temperature of between 200° C. and 400° C. (see paragraph [0048])

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 2020/0062877) in view of Lee et al. (US 2017/0326790).
Knopf (US ‘877) discloses a method for manufacturing a three-dimensional article (Claim 27 and “3-D printing …the printing step of the method includes jetting the curable formulation into one or more powders such as sand, polymer powders” [P0192]), the method comprising: 
a. depositing a powder on a build plate to form a powder bed (P0192, as quoted above); 
b. printing, on the powder bed, 
(i) a first solution of a first binding agent at a first location on the powder bed; (ii) a second solution of a second binding agent at a second location on the powder bed ; or, (iii) both a first solution of a first binding agent at a first location on the powder bed; and a second solution of a second binding agent at a second location on the powder bed (“one or more electron-poor monomers; optionally one or more electron-rich monomers” [Claim 1 and 8])
c. exposing (i) the printed first binding agent to a stimulus to form a polymer layer (ii) the printed second binding agent to a stimulus to form a polymer layer;  or (iii) both the the printed first binding agent, and the printed second binding agent to a stimulus to form a polymer layer (“the curing step includes exposure of the curable formulation to ultraviolet light “ [Claim 28])
d. repeating steps (a)-( c) to manufacture the remainder of the three-dimensional article (the term “additive printing” as used in Claim 21 and “3-D printing” at P0192 implies this); and 
e. removing a polymer layer formed by the exposure of the second binding agent to the stimulus (“the curable formulations disclosed herein once cured exhibit solvent soluble behavior” [P0200] and “cured around powder particles and then removed “ [P0024]. Cured means that a polymer layers has formed. Removing a polymer layer meets the claim.); 
wherein … the second binding agents agent are each printed at least once (the term “additive printing” as used in Claim 21 and “3-D printing” at P0192 implies this)
Knopf (US ‘877) generally suggests using multiple binders to achieve different properties. Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents agent are each printed at least once at separate locations.
However, Knopf (US ‘877) fail to disclose “the second binding agent comprises a solubilized polyetheretherketone”, as claimed in claim 1, and further, the polyetheretherketone is sulfonated or nitrated polyetheretherketone, as claimed in claim 2.
In the analogous art, Lee et al. (US 2017/0326790) disclose a method for manufacturing a three-dimensional article, the method comprising: a. depositing a powder of first HPP on a build plate to form a powder bed; b. printing a solution comprising a second HPP dissolved in a solvent at selected locations on the powder bed; c. exposing the printed solution to a stimulus to form a polymer layer of the three-dimensional article; and d. repeating steps (a)-(c) to manufacture remainder of the three-dimensional article, wherein the second HPP comprises a polyketone wherein polyketone comprises polyetheretherketone (PEEK). (see page 14, left column, lines 4-13 and lines 18-26)
Lee et al. (US ‘790) disclose the first HPP comprises polyimides, polyketones, reduced forms of polyketones, or polyethersulfones. (see page 14, left column, lines 16-18)
Therefore, as to claim 1, Lee et al. (US ‘790) disclose the second binding agent comprises a solubilized polyetheretherketone.
As to claim 2, Lee et al. (US ‘790) teach the solubilized poly-etheretherketone is sulfonated polyetheretherketone.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the method for manufacturing a three-dimensional article, as disclosed by Knopf (US ‘877), so for the second binding agent to be comprised of a solubilized sulfonated polyetheretherketone in order for the applied binding agent to be a polymer type that can more effectively match the molecular structural features and physical properties of the manufactured articles, as suggested by Lee et al. (US ‘790).
In reference to claims 3 and 5-6, Knopf (US ‘877) discloses the method as in claim 1. Knopf discloses the same acts and compositions as claimed and must therefore result in the claimed outcomes else an additional essential limitation would be missing from the claims that would result in the claimed outcome or property.
Therefore, as to claim 3, Knopf (US ‘877) teaches particles bound by the second binding agent provide physical support to selected locations bound by the first binding agent. (see paragraph [0024])
As to claim 4, Knopf discloses the method as in claim 1. Knopf does not disclose wherein the first and second binding agents are applied to the powder bed simultaneously. However, from among the limited number of options (simultaneous or separate), it would be obvious to apply them simultaneously in order to increase print speed.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents are applied to the powder bed simultaneously in order to increase printing speed; combine prior art elements according to known methods to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (e.g., sequential or simultaneously).
As to claim 5, Knopf (US ‘877) teaches stimulus comprises heating or light. (see paragraph [0024])
As to claim 6, Knopf (US ‘877) teaches removing the second binding agent releases powder previously bound by the second binding agent. (see paragraph [0024])
As to claim 7, Knopf (US ‘877) discloses the method as in claim 1 wherein the removing the second binding agent comprises exposing the second agent to a removal stimulus (“curable formulations may be solvent soluble or solvent degradable polymers”).
As to claim 8, Knopf (US ‘877) teaches the removal stimulus is a solvent. (see paragraph [0027])
As to claim 9, Knopf (US ‘877) teach the solvent is an aqueous and/or alcohol solvent. (see paragraph [0020])
As to claim 10, Knopf (US ‘877) disclose the powder is selected from the group consisting of prepolymers, polymers, ceramics, metals, and plastics. (see paragraph [0347])
As to claim 11, Knopf (US ‘877) teach the first binding agent is selected from the group consisting of polymers. (see paragraph [0347])
As to claim 12, Knopf (US ‘877) disclose the first and second binding agents are the same. (see paragraph [0024])
As to claim 13, Knopf (US ‘877) teach the first binding agent is heated to a temperature of between 200° C. and 400° C. (see paragraph [0015] and [0075])
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 and 2-7 of co-pending Application No. 16/355,606 (reference application). Although the claims are not identical, they are not patentably distinct from each other because the claimed process and process steps in the copending application, particularly claims 2-7, and claims 1 and 3-7 of the instant application are similar to the extend that they are not patentably distinct from each other.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2019/0275735) disclose a method of manufacturing a three-dimensional article, the method comprising: a. depositing a high-performance polymer (HPP) composition on a build plate; b. exposing the HPP composition to electromagnetic radiation to form a polymer layer of the three-dimensional article; and c. repeating the steps (a)-(b) to form remainder of the three-dimensional article.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	11/18/2022